Citation Nr: 1517329	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center 
in Portland, Oregon


THE ISSUES

1.  Entitlement to payment/reimbursement of unauthorized medical expenses in the amount of $189.00 related to private outpatient medical treatment on November 26, 2012. 

2.  Entitlement to payment/reimbursement of unauthorized medical expenses in the amount of $78.00 related to private outpatient medical treatment on December 17, 2012.  

3.  Entitlement to payment/reimbursement of unauthorized medical expenses in the amount of $78.00 related to private outpatient medical treatment on January 30, 2013.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to November 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following January 2013 and March 2013 decisions by the Department of Veterans Affairs (VA) VISN 20 Network Payment Center (NPC) in Portland, Oregon.  (The acronym "VISN" stands for Veterans Integrated System Network.)

In April 2013, the VISN 20 NPC reconsidered its January 2013 and March 2013 decisions but continued to deny the benefits sought by the Veteran.  


FINDINGS OF FACT

1.  The Veteran suffered a broken left ankle and required emergency surgical repair.

2.  Post-surgery private outpatient medical services provided on November 26, 2012, December 17, 2012, and January 30, 2013, were not authorized in advance by VA, and were not for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSIONS OF LAW

1.  The criteria for payment/reimbursement of unauthorized medical expenses in the amount of $189.00 related to private outpatient medical treatment on November 26, 2012 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).

2.  The criteria for payment/reimbursement of unauthorized medical expenses in the amount of $78.00 related to private outpatient medical treatment on December 17, 2012 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).

3.  The criteria for payment/reimbursement of unauthorized medical expenses in the amount of $78.00 related to private outpatient medical treatment on January 30, 2013 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has a general obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The provisions of Chapter 17 of 38 U.S.C. (38 U.S.C.A.) and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  See 38 C.F.R. § 17.132.  

In this case, the Veteran was informed in an April 2013 decision letter that his reconsidered claims remained denied.  The reason for the denial was clearly stated and notice of the legal provisions considered in deciding the claims was provided.  There is no indication that any additional notice or development would aid the Veteran in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A.  Also, in an undated letter, VA advised the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  The Veteran has not requested additional development be undertaken.  Otherwise, the Veteran and his representative have submitted additional argument in support of the claims.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (All VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case.)  

II.  Analysis

The Veteran has reported that he broke his left ankle and that medical bills associated with his initial treatment and surgery were paid for by VA.  Records associated with that treatment and surgery have not been associated with the claims folders.  

In a March 2013 statement, the Veteran noted that he felt the three follow-up appointments (November 26, 2012, December 17, 2012, and January 30, 2013) with the surgeon who had performed his left ankle surgery were part of his recovery.  He commented that the appointments were made at the time his left ankle had been surgically repaired, and that no one had told him that he had to have prior permission from VA to warrant payment for the follow-up services rendered.  Furthermore, the Veteran related that wait times for appointments at the Lewiston VA outpatient clinic were long due to the number of patients the outpatient clinic handled.  

In his May 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran provided the following history:

I broke my left ankle and I was taken by ambulance to the local [m]edical [f]acility.  They could not treat me.  I was then taken to Tri-State Hospital in Clarkston, Washington.  There they determine[d] that I needed emergency surgery.  The [s]urgeon was [Dr. F] of [LOA].  Dr. F requested that I have at least 3 follow up appointments for after the surgery.  Since he was the doctor [who] treated me, I went to him for the follow-up.  

The Veteran also stated in his VA Form 9:

The VA has granted payment on the 2 hospital[] treatments and the surgery bills[,] [b]ut have not [paid] for the follow up care.  That just does not make any sense to me.  We were approved for the surgery and no one from the VA told us we were not approved for the follow-up appointments to the doctor [who] did the surgery.  

He added:

Because of my service[-]connected conditions, I can[not] travel for more than 2 hours at any one time.  The VA said they would send me to a doctor in Spokane to follow up after the surgery but that is over 3 hours of traveling time from my home that I can[not] physically handle.  I can barely make it to Lewiston within the 2 hour travel limit.  

Based on the above statements, the Veteran appears to raise two arguments.  First, that he was never informed that he required prior VA authorization to warrant payment for his medical follow-up treatment from Dr. F.  Second, that geographical inaccessibility of VA medical facilities, to include waiting for an appointment at the Lewiston VAOPC, necessitated his being seen by Dr. F for follow-up treatment.  

At the time of his the Veteran's private outpatient medical services on November 26, 2012, December 17, 2012, and January 30, 2013, the Veteran was service connected for lumbar disc disease with radicular symptoms, rated as 60 percent disabling, as well as for a total disability rating based on individual unemployability (TDIU).  Benefits under chapter 35 of the United States Code have been awarded, indicating that the total rating was deemed permanent.

Under certain conditions, such as geographical inaccessibility, non-VA facilities may be contracted by VA to furnish medical services for the treatment of a disability of a veteran who has total disability permanent in nature from a service-connected disability.  38 U.S.C.A. § 1703(a).  However, the admission of a veteran to a non-VA hospital (or, as here, a non-VA outpatient clinic or medical practice) at VA's expense must be authorized in advance.  Id; 38 C.F.R. § 17.54(a).  An exception is provided if an emergency existed at the time of admission to the non-VA hospital or facility-then an authorization may be considered a prior authorization if the veteran applies, formally or informally, to the VA for authorization within 72 hours after the hour of admission.  Id. 

Here, the Veteran has reported that he did not seek prior authorization from VA for his follow-up care with Dr. F.  Even accepting that wait times for appointments at the Lewiston VAOPC were long or that traveling to Seattle was difficult, the Veteran was still required to obtain prior approval from VA for the purpose of authorizing the payment of the private medical treatment.  Also, the Veteran has not reported nor does the evidence support that the private outpatient follow-up care obtained by the Veteran on November 26, 2012, December 17, 2012, and January 30, 2013 was for services rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  As noted above, the Veteran has reported that he went to Dr. F for follow-up care subsequent to his left ankle surgery.  The Veteran has not identified, nor does the evidence support, that this treatment involved emergency care.  

The Board concludes that as the follow-up care for the Veteran's left ankle on November 26, 2012, December 17, 2012, and January 30, 2013 was for purposes other than an emergency, the Veteran was required to obtain prior authorization from VA under 38 C.F.R. § 17.54; hence, he does not qualify for reimbursement under 38 U.S.C.A. § 1703(a).  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  These provisions allow for the reimbursement of unauthorized "emergency treatment" costs under certain limited circumstances.  As noted above, the Veteran's private outpatient medical treatment for follow-up care of his left ankle has not been found to be emergency medical treatment.  Otherwise, the Board notes that 38 U.S.C.A. § 1725 requires examination of whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for a particular condition would have been hazardous to life or health, and whether another VA provider was feasibly available and an attempt to use it would have been considered by a reasonable layperson.  See 38 U.S.C.A. § 1725(a), (f); 38 C.F.R. § 17.1002(b), (c).  Based on the facts of this case, the Board finds that a reasonably prudent layperson in the Veteran's position would have requested prior authorization for the treatment received on November 26, 2012, December 17, 2012, and January 30, 2013.  This is so because, as noted above, there was no medical emergency at those times.  

The Board has also taken into consideration the Veteran's written arguments, in particular, that he was unaware that he needed prior authorization to seek private outpatient treatment with Dr. F.  In this regard, a November 14, 2012 VA treatment note reflects that the Veteran had obtained a wheelchair from what appears to be a private medical equipment company, Lincare.  The author of the treatment note commented, 

Requesting for [authorization] to be sent to Lincare so VA will cover the cost of the wheelchair. . . . Informed [Veteran's spouse] that most likely the VA will not cover the cost of the wheelchair as vet has already picked it up from Lincare.  

A later treatment note, also dated November 14, 2012 reflects the following:

Spoke with WWVA prosthetics.  Wheelchair will be requested to be mailed from warehouse for veteran.  Wheelchair from Lincare will have to be private pay by veteran.  Informed [Veteran's spouse] of the above . . .

Also, a November 23, 2012 VA treatment note reflects that the Veteran's spouse was asking about a "urology consult being fee'd locally, due to hardship transporting vet with broken leg; states she is unable to drive him to Seattle."  

The above November 14, 2012 VA treatment notes, which predate the Veteran's follow-up care with Dr. F. document notice to the Veteran and his spouse that VA approval should be obtain prior to making unauthorized medical equipment purchases.  Likewise, the Veteran's spouse, also prior to follow-up care with Dr. F, did recognize that VA would not automatically pay for private medical care of the Veteran notwithstanding a problem getting to a VA hospital.  As noted above, she contacted VA on November 23, 2012 and requested a VA fee-based examination be scheduled with a non-VA urologist.  While it is unfortunate that the Veteran and his spouse presumed his post-surgical treatment with Dr. F. would be paid for by VA, the Board finds their previous experiences with VA in November 2012 prior to such treatment reasonably placed them on notice to, at a minimum, investigate whether Dr. F's treatment would be covered.  As such, the Veteran's contentions that he was unaware of the need to seek VA authorization prior to his treatment with Dr. F on November 26, 2012, December 17, 2012, and January 30, 2013 are found to have little probative weight.  

Therefore, in light of evidence as discussed above, the Board finds the criteria for reimbursement/payment of unauthorized medical expenses incurred as a result of private outpatient medical care rendered on November 26, 2012, December 17, 2012, and January 30, 2013 have not been met.  Accordingly, the claims on appeal must be denied.  38 U.S.C.A. §§ 1703, 1725, and 1728; 38 C.F.R. § 17.54.  


ORDER

Entitlement to payment/reimbursement of unauthorized medical expenses in the amount of $189.00 related to private outpatient medical treatment on November 26, 2012, is denied. 

Entitlement to payment/reimbursement of unauthorized medical expenses in the amount of $78.00 related to private outpatient medical treatment on December 17, 2012, is denied.  

Entitlement to payment/reimbursement of unauthorized medical expenses in the amount of $78.00 related to private outpatient medical treatment on January 30, 2013, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


